Citation Nr: 1648065	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  00-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for service-connected postural syncope. 

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active duty from October 1967 to July 1969, and from July 1974 to May 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2003 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The July 2003 rating decision granted service connection for postural syncope and assigned a noncompensable initial evaluation, effective from June 1, 1999.  The June 2011 rating decision denied the claims for a TDIU and SMC.

In a decision promulgated in July 2004, the Board, in pertinent part, denied entitlement to a compensable initial evaluation for the service-connected postural syncope.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  

In a May 2007 Memorandum Decision, the Court vacated the part of the July 2004 Board decision that denied a compensable initial evaluation for the service-connected postural syncope and remanded the matter for readjudication.

In June 2009, the Board remanded the matter of entitlement to a compensable initial rating for the service-connected postural syncope to the RO for additional development.  In July 2012, the Board again remanded the matter for additional development.  In an April 2013 decision, the Board granted entitlement to an initial rating of 20 percent for service-connected postural syncope, effective from June 1, 1999, rated by analogy to Diagnostic Code 8911 (epilepsy, petit mal).  

The April 2013 Board decision also referred a raised claim of clear and unmistakable error (CUE) in an August 2002 rating decision to the Agency of Original Jurisdiction (AOJ) for adjudication, and deferred adjudication of the claims of entitlement to a TDIU and SMC pending completion of the CUE adjudication.  

The Veteran appealed the Board's April 2013 decision denial of an initial rating greater than 20 percent for service-connected postural syncope to the Court.  In a November 2014 Memorandum Decision, the Court vacated and remanded the Board's decision.  Specifically, the Court found that the Board's April 2013 decision failed to provide an adequate statement of reasons or bases to support its decision to rate the Veteran's service-connected postural syncope by analogy pursuant to Diagnostic Code 8911 rather than Diagnostic Code 6204 (peripheral vestibular disorders), and that it failed to provide an adequate statement of reasons or bases as to why a rating in excess of 20 percent pursuant to Diagnostic Code 8911 was not warranted.  Although the Veteran also argued that the Board erred by failing to adjudicate his request for entitlement to TDIU for the period from June 1, 1999 to April 30, 2001, in a May 2007 Memorandum Decision, the Court had previously affirmed the Board's denial of entitlement to a TDIU for the period from June l, 1999 to April 30, 2001.  As such, the Court held that the law of the case doctrine precluded the Veteran's argument and did not address it further.

A review of the record reflects that, in January 2011 and February 2011 statements, the Veteran raised a claim of clear and unmistakable error (CUE) in an August 2002 rating decision that assigned an initial 70 percent evaluation for depression and held that the claim for a TDIU was moot based upon the combined 100 percent schedular rating.  As noted above, the April 2013 Board decision referred the raised claim of clear and unmistakable error (CUE) in an August 2002 rating decision to the Agency of Original Jurisdiction (AOJ) for adjudication.  Thereafter, by a rating decision in April 2016, pursuant to a United States Court of Appeals for the Federal Circuit Settlement Agreement signed on March 3, 2016 and March 7, 2016, entitlement to a TDIU was granted from June 1, 1999, and SMC was awarded under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i), from May 1, 200l.  As such, the matter as to whether there was CUE in an August 2002 rating decision failure to adjudicate entitlement to a TDIU is rendered moot.  As such, no referral to the RO for adjudication of the CUE claim is warranted.

The issue of entitlement to an initial evaluation in excess of 20 percent for postural syncope is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  By a rating decision in April 2016, pursuant to a United States Court of Appeals for the Federal Circuit Settlement Agreement signed on March 3, 2016 and March 7, 2016, entitlement to a TDIU was granted from June 1, 1999.

2.  By a rating decision in April 2016, pursuant to a United States Court of Appeals for the Federal Circuit Settlement Agreement signed on March 3, 2016 and March 7, 2016, entitlement to SMC was awarded under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i), from May 1, 200l.


CONCLUSIONS OF LAW

1.  The matter of entitlement to a TDIU having been granted pursuant to a United States Court of Appeals for the Federal Circuit Settlement Agreement signed in March 2016, the matter is now moot, warranting dismissal of the appeal as to that issue.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2015).

2.  The matter of entitlement to SMC having been granted pursuant to a United States Court of Appeals for the Federal Circuit Settlement Agreement signed in March 2016, the matter is now moot, warranting dismissal of the appeal as to that issue.  38 U.S.C.A. §§ 7105, 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the issues of entitlement to a TDIU and SMC have been rendered moot as a matter of law. As such, no further discussion of VA's duties to notify and assist is warranted.

Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204  (2015). 

In the present case, the Veteran's then representative was a party to a United States Court of Appeal for the Federal Circuit Settlement Agreement signed on March 3, 2016 and March 7, 2016.  Pursuant to such agreement, by a rating decision in April 2016, entitlement to a TDIU was awarded effective from June 1, 1999 and SMC was awarded from May 1, 2001.  As such, there remain no allegations of errors of fact or law for appellate consideration as to those matters. Accordingly, the Board does not have jurisdiction to review the appeal as to those matters and they are dismissed.  38 C.F.R. § 20.204  (2015). 


ORDER

The matter of entitlement to a TDIU is dismissed.

The matter of entitlement to SMC is dismissed.


	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran seeks entitlement to an initial evaluation in excess of 20 percent for service-connected postural syncope.  Unfortunately, the Board finds that additional development must be undertaken before this issue can be adjudicated.  

As discussed above, in a November 2014 Memorandum Decision, the Court vacated and remanded the Board's April 2013 decision with respect to the issue of entitlement to a higher initial evaluation for service-connected postural syncope.  Specifically, the Court found that the Board's April 2013 decision failed to provide an adequate statement of reasons or bases to support its decision to rate the Veteran's service-connected postural syncope by analogy pursuant to Diagnostic Code 8911 rather than Diagnostic Code 6204, and that it failed to provide an adequate statement of reasons or bases as to why a rating in excess of 20 percent pursuant to Diagnostic Code 8911 was not warranted.  

The Board notes that the Veteran's most recent VA examination relevant to his service-connected postural syncope was conducted in October 2009, over seven years ago.  VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board also notes that the Veteran is separately service connected for benign positional vertigo, rated by analogy to Diagnostic Code 6204 (peripheral vestibular disorders).  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.  In this regard, as the Court instructs the Board to explain why it evaluated the Veteran's postural syncope by analogy to Diagnostic Code 8911 rather than Diagnostic Code 6204, and the Veteran's service-connected benign positional vertigo is already rated pursuant to Diagnostic Code 6204, the Board finds that an additional VA examination to determine the current nature of the symptomatology associated with the Veteran's postural syncope is necessary.  It is unclear to the Board which of the Veteran's postural syncope symptoms, if any, were/are separate and distinct from the symptoms for which he is already compensated under his benign positional vertigo diagnosis.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assess the nature and severity of the symptoms associated with his service-connected postural syncope.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate review of these items in the examination report.  All necessary tests should be conducted, and all clinical findings should be reported in detail.  A complete rationale for all opinions expressed should be provided.

Based on the examination and review of the record, the examiner is asked to opine as to whether the Veteran's service-connected postural syncope produced symptoms (to include dizziness and staggering) at any time since June 1999 which were/are separate and distinct from his service-connected benign positional vertigo, or any other service-connected disability.  If so, the examiner is requested to identify such symptoms, as well as the nature and severity of the resulting associated functional impairment.

The examiner is to provide a complete rationale for each opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, then the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  Failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).  If the Veteran refuses to report to his scheduled examination, then the above-requested opinions should be obtained following a review of the Veteran's claims file under the Acceptable Clinical Evidence (ACE) process.

3.  After completing all indicated development, the RO should readjudicate the the claim of entitlement to a higher initial evaluation for postural syncope, in light of all the evidence of record.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


